*66Dissenting Opinion.
Remy, J.
The provisions of the contract under consideration which are material to a proper determination of the question presented by this appeal, are as follows: “State of Indiana, Johnson county — ss.: This, indenture witnesseth, that Thomas B. Thompson and Ida M. Thompson his wife, of said county and State, hereby sell and agree to convey to William S. Griffith, of said county and State, on the terms and conditions hereinafter stated, the following described real estate in Johnson county, Indiana, to wit: ■* * * “Part of the west half of the northeast, quarter of section 22-12-3, containing 43.62 acres more or less. * * * And the said Thompson further agrees to deliver to the said Griffith an abstract of title for said real estate, completed to date, showing a marketable title thereto in the name of said Thompson and wife. The said Thompson hereby reserves all corn now growing on the premises, together with the right to re-enter the same and to harvest and remove said corn at the proper season of the present year. * * * And the said Thompson further reserves the farm bell now on said premises and the telephone in the house situate thereon.”
As I view it, the question involved in this appeal is not, as assumed by this court in the prevailing opinion, the sufficiency of the description of the real estate as set- forth in the words, “part of the west half of the northeast quarter of section 26-12-3, containing 43.62 acres more or less.” The question is whether from those words, taken in connection with other provisions of the contract, and with the situation of the parties and the surrounding circumstances, as averred in the complaint, the land may be identified.
“It is well established that less formality of description is required in a contract of sale than is necessary in a conveyance. The contract sufficiently described *67the real estate if it refers to something which is certain or othemvise provides the means of identification.” 39 Cyc 1224, and cases cited. See, also, Stevens v. Flannagan (1892), 131 Ind. 122, 30 N. E. 898. In the case of Emshwiller v. Tyner (1896), 16 Ind. App. 133, 136, 44 N. E. 811, 812, this court states the rule to be: “If the contract be to convey a certain number of acres out of another larger tract, the location of the grant to be determined in the future and the method of the ascertainment pointed out, the contract is valid and may be enforced.” Where a written memorandum for the sale of real estate contains all the facts of the contract except such as may be proved by parol, the instrument is sufficiently certain to be enforced. Colerick v. Hooper (1852), 3 Ind. 316, 56 Am. Dec. 505; Howard v. Adkins (1906), 167 Ind. 184, 78 N. E. 665. Pomeroy, in his work on contracts, §227, note, lays down the following rule: “The situation of the parties and the surrounding circumstances when the contract was made can be shown by parol evidence, so that the court may be placed in the position of the parties themselves.” See, also, Preble v. Abrahams (1891), 88 Cal. 245, 26 Pac. 99, 22 Am. St. 301, L. R. A. 1916C 1127. By the citation .of Colerick v. Hooper, supra, with approval, the court in the prevailing opinion, apparently concedes that the memorandum would have been sufficiently definite if the land to be conveyed had been described by appellants as “our 43.62 acres of land located in the west half of the southeast quarter of section 22, township 12 north, range 3.” At any rate, many decisions of the courts of appeal of this state so hold. Craven v. Butterfield, Rec. (1881), 80 Ind. 503, 511; Ames v. Ames (1910), 46 Ind. App. 597, 91 N. E. 509; Howard v. Adkins, supra. In an action of this character it is not necessary to the sufficiency of the complaint to allege that appellant had only one tract of land answering the description in the con*68tract. That would be a matter of defense. Howard v. Adkins, supra.
In the light of the above rules and principles, it seems clear that the memorandum under consideration is sufficiently definite. It will be observed that the memorandum locates the tract in the west half of a certain section of land in Johnson county, Indiana, and provides that Thompson shall furnish an abstract, completed to date, showing a marketable title in himself and wife. Thus is furnished a means of a positive identification of the land, since the court will take judicial notice that an abstract of title is an abstract of the deed records in the office of the county recorder. That the abstract may not have been in existence at the time memorandum was executed is not material. Under the complaint which sets forth the memorandum and an accurate description of the real estate, the record itself would be admissible in evidence, as would the facts that appellants, were in possession of and cultivating the land, and had raised the crops, and were using the bell and telephone, which were reserved by them. Of course they owned the land at the time and were in possession thereof, or they would no.t have agreed to furnish an abstract, completed to date, showing a marketable title in themselves, and there would have been no agreement that they might re-enter for the purpose of removing the property reserved. Such would be the only legitimate inferences. The term “re-entry” has been defined as: “The resumption of possession pursuant to a right reserved when the former possession was parted with.” 7 Words and Phrases, (1st ed.) 6026; Michaels v. Fishel (1902), 169 N. Y. 881, 62 N. E. 425, 427. The only objection that can reasonably be urged against the description of the real estate set forth in the memorandum is that it is incomplete. Its completion by reference to the record, or to an abstract from the record, and by evidence as to *69the situation of the parties and the surrounding circumstances, does not in the least require a contradiction of the description given. It follows that the case at bar falls within the rule of the Colerick, Cravens, Ames and Howard cases, supra. It may also be said that the familiar maxim of the law, “That is certain which can be reduced to a certainty,” is applicable.
In my opinion the trial court did not err in overruling the démurrer to the complaint.
McMahan, J., concurs in the dissenting opinion.